DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  a computer readable memory should be a non-volatile computer readable memory.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "ultra-fast" in claim 26 is a relative term which renders the claim indefinite.  The term "ultra-fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examiner Ultra-fast has been interpreted as charged in less than 12 hours.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 17, 19, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Papana (US 20130138369) in view of Marsili (US 2015 0212160).
 In claim 1, Papana discloses a method of determining state of health (SoH) of a battery (See Title) of rated capacity C (Par. 10, “capacity”) comprising the steps of: estimating an initial value  of a state of charge (SoC) (Fig. 8, 61) of the battery; starting to charge the battery (Fig. 8, 62); measuring a voltage across terminals of the battery as the battery is charged (Fig. 8, 63,); obtaining a converged value (SoCc) of the SoC from the repeated measurements (Par. 45, Par. 6, change in SOC); determining a later value (SoC2) of the SoC after further charging the battery (Fig. 8 66); determining a charge (Q2) supplied to the battery between SoCc and SoC2 (Fig. 8, 67); calculating, using SoC2, SoCc, Q2 and C, a value of the SoH of the battery (Fig. 9, 70/71/72, Par. 46).
Papana does not explicitly teach repeatedly measuring a voltage across terminals of the battery as the battery is charged Emphasis added. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly measuring a voltage across terminals of the battery as the battery is charged as taught by Marsili in the method of Papana in order to detect the steady state of the voltage, (Marsili Par. 61) thus leading to a more accurate method.
In claim 2, Papana discloses determining a charge (Qi) supplied to the battery between starting to charge the battery and SoCc (Fig. 8, 63);
Papana does not explicitly discloses and calculating a refined value (SoCj) of the initial SoC using Q-i, Q2, SoCc and SoC2; wherein the SoH is calculated as (Qi + Q2) / [C(SoC2- SoCi)].
However, Papana teaches based on Eq1 that the full discharge capacity is equal to the change in charge /discharge (i.e. Q1+Q2) divided by the change in SOC times the full capacity C(SoC2- SoC1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculating a refined value (SoCj) of the initial SoC using Q-i, Q2, SoCc and SoC2; wherein the SoH is calculated as (Qi + Q2) / [C(SoC2- SoCi)] based on the teachings of Papana since one of ordinary skill in the art would recognize that the SoH is a percentage of the full charge thus by rearranging the equation, 100% or 1 is equal to (Qi + Q2) / [C(SoC2- SoCi)].
In claim 3, Papana does not explicitly disclose wherein    the SoH    is calculated as    Q2 /    [C(SoC2-    SoCc)].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein    the SoH    is calculated as    Q2 /    [C(SoC2-    SoCc)] based on the teachings of Papana since one of ordinary skill in the art would recognize that the SoH is a percentage of the full charge thus by rearranging the equation, 100% or 1 is equal to (Qi + Q2) / [C(SoC2- SoCi)].
In claim 4, Papana discloses wherein    SoC2 is    100% (see fig. 1, 100%).
In claim 5, Papana discloses wherein the battery is fully discharged when the    initial value of the SoC is estimated (see fig. 1, 0%).
In claim 6, Papana discloses wherein estimating the initial value of the SoC comprises: measuring an open circuit voltage (OCV) of the battery to result in value V (Par. 26 Eq. 2); and using V to determine the initial value by accessing a relationship between the OCV and SoC, the relationship being represented by a graph, an analytic function or a table (Par. 26, lookup table).
In claim 17, Papana in view of Marsili teach all of claim 1. Papana further discloses wherein the voltage across the terminals is measured multiple times per second (Fig. 2a, examiner considers the multiple voltage bumps between 0 and 1 second to signify multiple measurements).
In claim 19, Papana in view of Marsili teach all of claim 1. Papana further discloses wherein the battery is charged with a constant current (Par. 25).

Papana does not explicitly teach repeatedly measuring a voltage across terminals of the battery as the battery is charged Emphasis added. 
Marsili teaches repeatedly measuring a voltage across terminals of the battery as the battery is charged (Fig. 5, note multiple measurements during charge cycle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly measuring a voltage across terminals of the battery as the battery is charged as taught by Marsili in the method of Papana in order to detect the steady state of the voltage, (Marsili Par. 61) thus leading to a more accurate method.

Marsili teaches wherein the battery charger is an ultra-fast charger (Par. 89) and configured to control a rate of charging using an estimate of the SoC obtained during charging (Par. 78, 89). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the battery charger is an ultra-fast charger and configured to control a rate of charging using an estimate of the SoC obtained during charging based on the teachings of Marsili in order to control the variables under which the battery is being charged (Marsili Par. 87-89), thus leading to a more accurate system. 

Claim 7-9, are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili and in further view of Iwane (US 20080204031).
In claim 7, Papana in view of Marsili teach all of claim 6. They do not disclose wherein the relationship is defined by a 10th order polynomial.
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the relationship is defined by a 10th order polynomial based on the teachings of Iwane since one of ordinary skill would know that 
In claim 8, Papana in view of Marsili in view of Iwane teach all of claim 7, including a 10th order polynomial. Papana does not explicitly disclose wherein the 10th order polynomial represents an average of OCV and SoC data measured during charging and discharging the battery or another battery that is comparable to the battery.
Papana teaches a lookup table with OCV and SoC data measured during charging and discharging of another battery that is comparable to the battery (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the 10th order polynomial represents an average of OCV and SoC data measured during charging and discharging the battery or another battery that is comparable to the battery based on the teachings of Papana in the combined method of Papana in view of Marsili in view of Iwane since on of ordinary skill in the art would recognize that comparable data is necessary to compare the new values to.
In claim 9, Papana in view of Marsili in view of Iwane teach all of claim 7. Papana further discloses charging the battery fully at a rate of C/15 or lower; discharging the battery fully at a rate of C/15 or lower (See Fig. 2A, examiner notes that since C is a variable it denotes any rate); charging the battery while recording further data (Fig. 7, 52); and fitting the further data to an electrical circuit model of the battery that is used to predict the voltage across the terminals (Par. 44 update parameters).

Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.

Claim 10, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili and in further view of Kuper (US 20170242078).
In claim 10, Papana in view of Marsili teach all of claim 1. Papana does not explicitly disclose repeatedly predicting values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages; and determining that a difference between the predicted values and the measured voltages is below a threshold; wherein the SoCc is obtained when said difference is below the threshold.
Kuper teaches repeatedly predicting values of the voltage across the terminals using a Kalman filter (Fig. 8A, 128); repeatedly (Fig. 8A, 136) comparing the predicted values with the measured voltages (Fig. 8A, 134); and determining that a difference between the predicted values and the measured voltages is below a threshold (Par. 84 Examiner considers a certain level of smooth/flatness to the values to be a threshold); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly predict values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages; and determining that a difference between the predicted values and the measured voltages is below a threshold; wherein the SoCc is obtained when said difference is below the threshold as taught by Kuper in order to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system. 
In claim 15, Papana in view of Marsili and Kuper teach all of claim 10. Papana does not explicitly disclose wherein the difference is a root mean square difference of multiple sequential comparisons of the predicted values and the measured voltages.
Marsili teaches a least mean square fitting method for fitting the function to a suitable voltage values (Par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use have the difference be a root mean square difference of multiple sequential comparisons of the predicted values and the measured voltages based on the teachings of Marsili in order to find the best fit function for the voltage values (Marsili Par. 80), thus creating a more accurate system. 
In claim 16, Papana in view of Marsili and Kuper teach all of claim 10. Papana further discloses the battery is charged with constant current (Par. 25); and the voltage across the terminals is predicted using a polynomial (Par. 35 e.q. 4).

Claim 11, 13, 18, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili in view of Kuper and in further view of Iwane.
In claim 11, Papana in view of Marsili and Kuper teach all of claim 10. Papana further discloses wherein the voltage across the terminals is predicted using an electric circuit model of the battery (Fig. 8, 65), a current supplied to the battery (Par. 15, “current”) and a relationship between the OCV and SoC (Par. 44).
Papana does not explicitly disclose 10th order polynomial relationship between the OCV and SoC (Emphasis added).
Iwane teaches using at least a third order polynomial to determine the SoC with a relationship to the OCV (Par. 16, Fig. 7, S11-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system.
In claim 13, Papana in view of Marsili and Kuper teach all of claim 11. Papana does not explicitly disclose wherein the electric circuit model is a first, second or third order model.
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the electric circuit model is a first, second or third order model based on the teachings of Iwane since one of ordinary skill would know that 
In claim 18, Papana in view of Marsili teach all of claim 1. Papana further discloses wherein estimating the initial value of the SoC comprises: measuring an open circuit voltage (OCV) of the battery to result in value V (Fig. 8, 61); and using V to determine the initial value by accessing a relationship between the OCV and SoC (Fig. 8, 61).
Papana does not explicitly disclose prior to charging the battery, categorizing the SoH of the battery as good, medium or poor; a relationship between the OCV and SoC, the relationship being defined by a corresponding one of three different 10th order polynomials, each polynomial representing a good, medium or poor SoH.
Papana does teach categorizing the battery as good or end of life (Par. 46)
Kuper teaches prior to charging the battery, categorizing the SoH of the battery (Par. 43, Par. 102 Examiner notes that Kuper iteratively repeats the processes)
Iwane teaches using at least a third order polynomial to determine the SoC (Par. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to categorizing the SoH of the battery as good, medium or poor based on the teachings of Papana in order to determine when to suggest replacement of the battery (Papana Par. 47) thus leading to an improved system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to prior to charging the battery, categorizing the SoH of the battery based on the teachings of Kuper in order to determine a change in rated capacity 
In claim 23, Papana in view of Marsili teach all of claim 22. Papana further discloses wherein the voltage across the terminals is predicted using an electric circuit model of the battery (Fig. 8, 65), a current supplied to the battery (Par. 15, “current”) and a relationship between the OCV and SoC (Par. 44).
Papana does not explicitly disclose 10th order polynomial relationship between the OCV and SoC (Emphasis added), repeatedly predicting values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages; and determining that a difference between the predicted values and the measured voltages is below a threshold; wherein the SoCc is obtained when said difference is below the threshold.
Iwane teaches using at least a third order polynomial to determine the SoC with a relationship to the OCV (Par. 16, Fig. 7, S11-17).
Kuper teaches repeatedly predicting values of the voltage across the terminals using a Kalman filter (Fig. 8A, 128); repeatedly (Fig. 8A, 136) comparing the predicted values with the measured voltages (Fig. 8A, 134); and determining that a difference between the predicted values and the measured voltages is below a threshold (Par. 84 Examiner considers a certain level of smooth/flatness to the values to be a threshold); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to derive the 10th order polynomial from data recorded said charging and discharging based on the teachings of Iwane since one of ordinary skill would know that larger polynomials are easier to exact fit to larger data sets, thus leading to a more accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to repeatedly predict values of the voltage across the terminals using a Kalman filter; repeatedly comparing the predicted values with the measured voltages; and determining that a difference between the predicted values and the measured voltages is below a threshold; wherein the SoCc is obtained when said difference is below the threshold as taught by Kuper in order to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.
In claim 24, Papana in view of Marsili, Iwane and Kuper disclose all of claim 23. Papana further discloses wherein the battery interface is a battery adapter (Fig. 5, examiner considers 22 to be said adapter).
Papana does not explicitly disclose the Kalman filter is stored in the battery adapter.
However, Kuper teaches a Kalman filter (Par. 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the Kalman filter is stored in the battery adapter as taught by 
In claim 25, Papana in view of Marsili, Iwane and Kuper disclose all of claim 23.Papana further discloses an interface to an internet-based server (43).
Papana does not explicitly disclose wherein the Kalman filter is stored on the server. 
However, Kuper teaches a Kalman filter (Par. 49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the Kalman filter is stored on the server based on the teachings of Kuper and disclosure of Papana in order to update the filter (Papana Par. 43) thus improving the system.

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili in view of Kuper in view of Iwane and in further view of Venkatraman (US 20140275854).
In claim 12, Papana in view of Marsili, Kuper, and Iwane teach all of claim 11. Papana further discloses comprising automatically selecting the electric circuit model from a choice of multiple electric circuit models (Par. 43).
Papana does not explicitly disclose using an interacting multiple model algorithm.
Venkatraman teaches estimation and prediction tracking using interacting multiple model filters (Par. 247).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use an interacting multiple model algorithm as taught by 
In claim 14, Papana in view of Marsili, Kuper, and Iwane teach all of claim 11. Papana further discloses extract parameters from the electric circuit model for use in prediction of the voltage across the terminals (Par. 46).
Papana does not explicitly disclose wherein a particle-swarm method is used to.
Venkatraman teaches estimation and prediction tracking using particle filters (Par. 247).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a particle-swarm method is used to extract parameters from the electric circuit model for use in prediction of the voltage across the terminals as taught by Venkatraman in the combination of Papana in since it was considered to be an equivalent to a Kalman filter (Venkatraman Par. 247) thus used to increase accuracy during operation of the battery (Kuper Par. 5) thus improving the system.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili and in further view of Yuan (US 20140156209)
In claim 20, Papana in view of Marsili teach all of claim 1. Papana does not explicitly disclose wherein the SoCc is obtained when the battery is being charged in constant voltage mode, and the further charging occurs in constant voltage mode.
Yuan teaches entering a constant voltage mode when the battery reaches a constant voltage threshold (Par. 38).
. 

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Papana in view of Marsili and in further view of Kim (US 20150120225).
In claim 21, Papana in view of Marsili teach all of claim 1. Papana does not explicitly state obtaining multiple converged values of the SoC of the battery; creating a graph of the multiple converged values of the SoC against charge supplied to the battery; and calculating a slope (S) of the graph; wherein the SoH is calculated as 1.0/SC.
Kim teaches obtaining multiple converged values of the SoC of the battery Fig. 1, see loop; creating a graph of the multiple converged values of the SoC against charge supplied to the battery (Fig. 3); and calculating a slope (S) of the graph; wherein the SoH is calculated as 1.0/SC (Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             
/LINA M CORDERO/Primary Examiner, Art Unit 2857